Citation Nr: 1725321	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for a higher level of aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [REDACTED]


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before another Veterans Law Judge (VLJ) who is no longer at the Board; a transcript of that hearing is associated with the record.  The case was then remanded in December 2014 by that VLJ; it is now before the undersigned.  In April 2017, the Veteran was afforded an opportunity for a new hearing before a sitting member of the Board; he declined that offer in May 2017.  

The issues of increased or separate evaluations for service-connected stroke residuals and diabetes complications (i.e., bilateral peripheral vascular disease of the lower extremities, peripheral neuropathy of all extremities, visual impairment, and bladder dysfunction) were raised at the November 2012 hearing and previously referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  However, though development relating to such matters was conducted, the AOJ did not issue a decision adjudicating them.  As such, they must again be referred for AOJ consideration.  38 CFR 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. The AOJ must ADJUDICATE IN THE FIRST INSTANCE the referred issues (with which the present appeal is inextricably intertwined) as directed by the prior December 2014 Board remand to ensure compliance pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)-i.e., entitlement to increased or separate evaluations for service-connected stroke residuals and diabetes complications, to include left and right lower extremity peripheral vascular disease, left and right upper and lower extremity peripheral neuropathies due to diabetes or stroke, visual impairment due to diabetes or stroke, and bladder dysfunction due to diabetes or stroke.  

2. The AOJ should then review the record and readjudicate the claim on appeal for SMC.  If that claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  All claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

